Citation Nr: 1040481	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1981 to July 2001. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2006 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in July 2010.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) and the hearing transcript 
is of record.  The record was left open for a period of 60 days 
following the conclusion of the hearing to afford the Veteran the 
opportunity to submit additional evidence in support of the 
current claim.  The Veteran submitted no additional evidence. 

The Veteran raised an informal claim of entitlement to service 
connection for diabetes mellitus at the time of the July 2010 
hearing.  The Board refers this issue for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his currently diagnosed psychiatric 
disabilities are related to his period of active service.  The 
Veteran has been diagnosed as having numerous psychiatric 
disabilities, including PTSD, generalized anxiety disorder, and 
anxiety disorder with psychogenic left hand tremor.  See VA 
records dated January 2004 as well as January, February, and 
November 2005.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009), the Board has re-phrased the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In particular, the Veteran disclosed 
the following in-service stressful events:

(1)  September 1983: The Veteran alleged 
that Russians shot down a Korean airliner 
near Schwabach, Germany and his unit was 
sent to the scene to "keep the peace" and 
perform crowd control activities.  The 
Veteran purportedly witnessed a sniper 
mortally wound a woman and her young son 
at that time.

(2)  May/June 1984: The Veteran retrieved 
dead bodies of fellow soldiers following a 
vehicle crash near Fort Lewis, Washington.  

(3)  July 1995-July 2001: The Veteran 
reported being overwhelmed with prospect 
of meeting recruiting goals and was 
purportedly threatened by his first 
sergeant in the event that he failed to do 
so.

See Veteran's July 2005 statement, November 2005 VA examination 
report, and July 2010 hearing testimony.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 
12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor was related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The Veteran in this case receives consideration under 
the amended version of 38 C.F.R. § 3.304(f) because his claim was 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of July 13, 2010.

Although the Veteran's service treatment records (STRs) are 
associated with the claims file, it appears that complete copies 
of the Veteran's service personnel records (SPRs) have not been 
obtained.  To date, there has also been no effort to verify the 
Veteran's claimed dates of service in Germany.  As such, the 
RO/AMC should contact the appropriate service department and/or 
Federal agency and obtain the Veteran's SPRs, to include 
verification of his claimed dates of service in Germany.  All 
efforts to obtain these records should be fully documented, and 
if no such records exist, evidence to this effect should be 
included in the claims file.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

The Veteran was afforded a VA examination in November 2005.  
Unfortunately, the examiner failed to provide an opinion about 
the etiology of the Veteran's PTSD.  In addition, the examiner 
failed to discuss the significance, if any, of the Veteran's 
other diagnosed psychiatric disabilities and their relationship 
to service.  As such, the Veteran should be afforded a new VA 
examination to address these issues.    

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from September 11, 2005, 
including any and all inpatient psychiatric treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service 
departments, and/or Federal agencies and 
request complete copies of the Veteran's 
service personnel records.  In particular, 
the RO should attempt to verify the 
Veteran's claimed dates of service in 
Germany.  All efforts to obtain these records 
should be fully documented, and if no such 
records exist, evidence to this effect should 
be included in the claims file.

2.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from September 11, 2005, 
including any and all inpatient psychiatric 
treatment records.

3.  After Steps 1-2 are completed, ask the 
United States Army and Joint Services Records 
Research Center (JSRRC) to provide any 
information, including copies of any unit 
histories, which might corroborate the 
Veteran's alleged in-service stressors 
described above.      

4.  After Steps 1-3 are completed, schedule 
the Veteran for a VA psychiatric examination 
to assess the nature and etiology of his 
psychiatric disabilities.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper diagnoses 
thereof, to include PTSD, as set forth in the 
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  The 
claims folder and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims file has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

With respect to the PTSD claim, the examiner 
is asked to express an opinion as to whether 
it is at least as likely as not (i.e., 50 
percent or greater possibility) that: (A) the 
Veteran experienced, witnessed, or was 
confronted by an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; (B) that the claimed 
stressor(s) is adequate to support a 
diagnosis of PTSD; and (C) that the Veteran's 
symptoms are related to the claimed 
stressor(s).  

In the alternative, the examiner is also 
asked to express an opinion as to whether the 
Veteran's other currently diagnosed 
psychiatric disabilities, to include 
generalized anxiety disorder and anxiety 
disorder with psychogenic left hand tremor, 
are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active service.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions and then readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


